Citation Nr: 0729034	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a fall and concussion, 
claimed as dizziness, headaches and numbness of the left leg, 
which occurred in October 2001 at a VA Medical Center (VAMC) 
due to a hypotensive episode, claimed to have resulted from 
medication prescribed by VA medical personnel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to October 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2001 and October 2002 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for headaches and denied 
compensation under the provisions of 38 U.S.C.A. § 1151, 
respectively.  

A travel Board hearing was held in April 2004 in Milwaukee, 
Wisconsin, before the undersigned Veterans Law Judge (VLJ) 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

This case was previously before the Board in October 2004, at 
which time the Board reopened a claim of entitlement to 
service connection for headaches and remanded that claim for 
consideration on the merits and also remanded the 
compensation brought under the provisions of 38 U.S.C.A. 
§ 1151.  The actions requested in that remand have been 
undertaken and the case has returned to the Board and is 
ready for adjudication of the claims on the merits.  

FINDINGS OF FACT

1.  The most probative evidence shows that the record does 
not contain a current clinical diagnosis of headaches or a 
diagnosis of any condition primarily manifested by headaches.

2.  The evidence does not establish that the veteran has 
sustained any chronic additional disability, claimed as 
headaches, dizziness or left leg numbness which is 
attributable to a hypotensive episode which occurred in 
October 2001, during which time the veteran was taking Hytrin 
prescribed by VA.

3.  The decision by VA medical personnel to prescribe Hytrin 
for the veteran was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA health care 
providers who provided this treatment and made this decision, 
nor does the evidence show that a hypotensive episode, and 
any (temporary) additional disability which occurred as a 
result of taking Hytrin, were events that were not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  Headaches were not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of a fall and concussion, claimed as dizziness, 
headaches and numbness of the left leg, which occurred in 
October 2001 at a VAMC due to a hypotensive episode following 
taking Hytrin prescribed by VA medical personnel have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159

Prior to initial adjudication of the veteran's claims, 
letters dated in February 2001 (service connection - 
headaches) and August 2002 (38 U.S.C.A. § 1151 claim) fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters advised the veteran 
what information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

An additional duty to assist letter pertaining to both claims 
on appeal was issued in February 2005.  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claims, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in October 2006.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The aforementioned duty to assist letters 
collectively and individually told him to provide any 
relevant evidence in his possession.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to service connection 
and compensation for the claims on appeal.  Any questions as 
to an appropriate disability rating or effective date to be 
assigned are therefore rendered moot.  Moreover, such notice 
was provided in the October 2006 SSOC.  Accordingly, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, VA and private 
examination reports and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the claims 
decided herein, is available and not part of the claims file.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  Medical opinions pertinent to both claims on appeal 
were obtained in 2006.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Factual Background

The service medical records include a July 1963 enlistment 
examination which shows that clinical evaluation of the head 
was normal as was a neurological evaluation.  The veteran 
denied having frequent or severe headaches or any dizziness 
or fainting spells.  An entry dated on August 30, 1963 
indicates that the veteran was seen with a 6-week history of 
occipital headaches, dizziness and two episodes of syncope.  
The veteran was admitted for hospitalization on September 3, 
1963 with a diagnosis of syncope, unknown.  The veteran was 
placed on bedrest for a few days and had no further 
headaches.  It was opined that there was no physical basis 
for the veteran's complaints and he was sent back to duty.  
Psychophysiologic cardiovascular reaction was diagnosed on 
October 2, 1963 and it was determined that this existed prior 
to enlistment and was not due to misconduct.  It appears that 
on October 3, 1963, the diagnosis was changed to emotional 
instability, not aggravated by service.  

In late October 1963, the veteran underwent a Medical Board 
Evaluation (MEB).  At that time, the veteran denied having 
any neurological or psychogenic problems prior to enlistment.  
The MEB determined that due to the veteran's marked inability 
to adjust in the naval environment and due to his obvious 
emotional instability, his symptoms were of such a nature and 
severity as to incapacitate him from further duty.  It was 
determined that the veteran was unsuitable for retention in 
the naval service and that his unsuitability was by reason of 
an inherent pre-existing emotional disorder.  Discharge from 
service was recommended and the veteran was discharged due to 
unsuitability on October 25, 1963.

The veteran filed original service connection claims for 
conditions including headaches, in July 1980.  Service 
connection for anxiety, mental problems, nervousness, severe 
headaches, dizziness and blackouts was originally denied in 
an October 1980 rating decision, which found the claimed 
conditions/symptoms to be related to a psycho-physiological 
cardiovascular reaction that existed prior to service and was 
not aggravated.  The appellant was notified of that decision 
in October 1980 and did not appeal it. 

In December 2000, the veteran filed to reopen his claim for 
headaches, maintaining that he suffered from chronic 
headaches since service.  

VA records reflect that the veteran's medical problems 
included: chronic airway obstruction (July 1997); anxiety 
state (July 1997); tobacco use disorder (July 1997); 
cellulitis of the legs (August 1998) and osteoporosis (June 
2000).  Also noted in March 2000 was a lesion of the left 
leg, suggestive of lymphangitis.  In March and April 2000, 
the veteran was treated for left leg cellulitis and 
lymphadenitis (infection).  In June 2000, the veteran 
complained of numbness of the toes of the left foot; on 
examination conducted in July 2000, numbness of the toes of 
the left foot was described as possibly due to compression of 
the nerves due to lace up ankle boots, but could also be due 
to sciatica or lumbar radiculopathy.  

An entry dated in August 2000 indicates that an EMG of the 
left leg was done which revealed mild mixed type 
polyneuropathy and superimposed left sciatic nerve neuropathy 
or possibly lower lumbar radiculopathy.  Records dated in 
December 2000 also indicate that the veteran had 
femoropatellar left knee pain with a component of 
degenerative joint disease.  

A VA record dated on January 9, 2001, reflects that the 
veteran was approved for incentive therapy under the VA 
vocational rehabilitation program.  The veteran was assigned 
to duty with the mail delivery service for the VAMC in Tomah, 
Wisconsin, with the approved use an electric cart in light of 
his physical limitations.  

On January 16, 2001, the veteran was seen as a patient with 
complaints of pain in the neck with a 2-year history of 
chronic associated headaches.  An assessment of multiple 
joint aches and pains, presumably on a degenerative basis, 
with symptoms out of proportion to objective physical 
examination findings and past X-ray findings was made. 

The record contains April 2001 MRI reports of the cervical 
and lumbar spines which show that the veteran's complaints 
included chronic low back pain, bilateral leg pain and 
numbness of the feet.  The MRI revealed evidence of 
degenerative disc disease of the cervical spine at multiple 
levels and small disk bulge in the lumbar spine.  A VA entry 
dated in June 2001, indicated that the veteran was to be 
continued on Hytrin, but if he was symptomatic for 
hypotension to discontinue Hytrin.  

A VA record dated October 22, 2001, reveals that the veteran 
fell and struck his head against the floor.  It was explained 
that the veteran was a mail runner at the VAMC in Tomah, 
Wisconsin and that he was delivering mail and while walking, 
he passed out.  He did not recall what happened and was 
brought into the acute Medical Unit due to a fainting 
syncopal spell.  It was noted that he normally drove an 
electric car to deliver the mail.  It was noted that the 
veteran's medications included Hytrin, Zocor; Paxil; 
Darvocet; and Proventil, a metered dose inhaler.  Physical 
examination revealed a left-sided occipital superficial skin 
laceration with a moderate amount of bleeding and some 
bruising.  A brain CT scan done upon admission was negative.  
Cervical X-ray films were also negative.  EKG revealed a 
normal sinus rhythm.  The veteran was admitted to the acute 
medical unit, and the use of Hytrin was discontinued as it 
was noted to cause hypotension.  The veteran was to have 
standing and lying blood pressure checks and to be on 
neurological observation and checking for 24 hours.  It was 
noted that the veteran could be discharged the following day 
if stable. 

A note dated on October 23, 2001 indicated that the veteran 
denied having dizziness, headache or any other discomfort.  A 
record dated later that day indicated that the veteran had no 
further syncopal episodes and was free from injury.  The 
veteran was discharged on October 23, 2001, in good spirits 
and in good condition with a low pain level and no further 
syncopal episodes.  

The discharge summary indicated that the veteran's fall 
caused a superficial skin laceration which did not require 
sutures.  Diagnoses of syncopal spell, adverse reaction to 
Hytrin, orthostatic hypotension and laceration of the scalp 
and occipital area were made.  On release, the veteran was 
described as clinically stable and stable enough to continue 
care at home.  He was informed to discontinue Hytrin for 
blood pressure.  The report indicated that the veteran could 
resume his pre-hospitalization level of activity. 

The veteran was seen on October 29, 2001, with complaints of 
numbness of the left leg as well as experiencing dizzy 
spells.  It was noted that mild polyneuropathy was shown on 
EMG, presumed to be alcohol related.  It was also noted that 
he had mild or moderate osteoarthritis in multiple joints, 
but no history of left leg numbness.  Possible post-
concussive syndrome and background peripheral neuropathy and 
multiple musculoskeletal problems were diagnosed.  

In November 2001, the veteran was seen for a re-check for 
dizziness and left leg numbness following a head injury.  The 
veteran reported that he thought his left leg numbness had 
been worse since the head injury.  It was noted that a recent 
EMG had shown polyneuropathy and old left lumbar 
radiculopathy.  Assessments of mild concussion with normal 
recovery and left leg numbness, probably secondary to a 
combination of polyneuropathy and old left lumbar 
radiculopathy were made. 

The veteran filed an original claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 in November 2001. 

When seen by VA in August 2002, it was noted that the veteran 
took Darvocet for headaches and cervical arthralgia.  He had 
no complaints of dizziness.

The veteran provided testimony at a travel Board hearing held 
before the undersigned Veterans' Law Judge in April 2004.  
The veteran indicated the he had headaches in service and 
after service, and currently did not receive treatment for 
headaches but treated them with over the counter medicine.  
He indicated that headaches had not affected his ability to 
maintain employment.  With respect to the claim for 
compensation brought under the provisions of 38 U.S.C.A. 
§ 1151, the veteran testified that he was taking the 
medication Hytrin for a prostate condition, which caused his 
blood pressure to drop.  The veteran testified that use of 
this medication resulted in a fall and head injury which 
resulted in increased headaches, numbness in the legs and 
dizziness.  The veteran indicated that he was not seeing a 
doctor for any of these conditions, but was self-treating 
them.  

Private medical records show that in October 2003, the 
veteran was seen for symptoms of edema and erythema of the 
left leg, assessed as cellulitis/contact 
dermatitis/lymphangitis.  Reports dated from May to September 
2004 reveal that the veteran was treated for left carpal 
tunnel symptoms and left shoulder/arm pain and numbness. 

A September 2004 record indicates that the veteran reported 
that he had experienced headaches since age 18 and requested 
that Darvocet be re-prescribed for his headaches.  An 
assessment of chronic headaches was made at that time.  

VA records show that the veteran was hospitalized in November 
2004 with primary diagnoses of left subclavian artery 
aneurysm with mural thrombus; left brachial artery 
thrombosis; left upper extremity hand ischemia secondary to 
occlusive disease; and thrombosis left axillary to brachial 
vein graft bypass. 

An entry dated in August 2005 shows that the veteran 
complained of headaches which he attributed to neck pain, and 
reported that he had symptoms of swelling in the left leg.  
The assessments included edema of the left lower extremity.  

The record reflects that the veteran filed for Social 
Security benefits for conditions including back problems, 
status post aneurysm, carpal tunnel syndrome and depression, 
for which SSA sought VA records in a September 2005 request.  

A VA neurology opinion was offered in June 2006 based on 
review of the claims folder and VA records.  The examiner 
summarized evidence including the veteran's discharge from 
service due to symptoms of dizziness and syncope which were 
assessed as a pre-existing emotional disorder.  The examiner 
noted that it was not until 1995, 23 (actually 33) years 
after service, that the veteran complained of headaches.  The 
examiner observed that despite complaints of headaches 
periodically made from 1998 to 2001, when the veteran fell, 
there was no mention of headaches on the veteran's current 
problem list.  The VA doctor concluded that the diagnosis of 
migraine headaches was not supported by any evidence in the 
claims folder.  

A separate VA opinion was provided for the record in July 
2006.  The examiner recorded that the veteran had been 
started on Hytrin in early June 2001 due to low blood 
pressure.  Later in June 2001, a decision was made to 
continue with Hytrin as otherwise the veteran had nocturia, 
but if blood pressure became symptomatically low, Hytrin was 
to be discontinued.  It was reported that on October 22, 
2001, the veteran was admitted to Tomah VAMC for syncopal 
episodes attributed to orthostatic hypotension from Hytrin.  

The examiner opined that benign prostatic hypertrophy was 
diagnosed in a timely manner.  It was also opined that it was 
likely that the syncopal episode on October 22, 2001 was due 
to or aggravated by taking Hytrin (Terazocin).  The examiner 
explained that the initial treatment choice for blood 
pressure symptoms was alpha blockers such as Terazocin or 
Prazocin and that the most frequent side effect of this 
treatment was orthostatic hypotension.  It was noted that 
dose of the medication was reduced or stopped in the case of 
symptomatic hypotension, evidenced by symptoms of orthostatic 
dizziness or syncope.  The record revealed that blood 
pressure dropped to lower than usual in June 2001, and at 
that time, medications were switched from Prazocin to 
Terazocin, indicating that blood pressure and symptoms would 
be monitored.  The examiner opined that this was perfectly 
acceptable medical care, without indications of negligence or 
error.  

The VA doctor further explained that the syncopal episode was 
a reasonably foreseeable event, although usually there are 
complaints of dizziness prior to the actual syncopal episode.  
The doctor observed that the notes from the VAMC in Tomah 
clearly document that the physician weighed the risks and 
benefits of treating the veteran's blood pressure and elected 
to continue treatment with Hytrin and observe his blood 
pressure, only discontinuing treatment if symptoms developed.  
With respect to the veteran's complaints of dizziness after 
Hytrin was discontinued, the VA doctor opined that any 
current dizziness was unrelated to Hytrin or to the fall, as 
hypotension and dizziness associated with Hytrin resolved 
within 1 to 2 days of discontinuing Hytrin and there was 
nothing to suggest that dizziness was related to the fall.  

Legal Analysis

        A.  Service Connection - Headaches

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

The veteran claims entitlement to service connection for 
headaches.  He maintains that he has chronically experienced 
headaches since service and attributes his headaches to cold 
medicine given to him during training in service, which 
caused him to get dizzy and black-out.  

In order to be considered for service connection, a claimant 
must first have a disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In this case, the pertinent inquiry involves 
whether in fact the veteran has a current diagnosis of the 
claimed disorder, headaches.  As will be discussed herein, 
the most probative evidence of record does not establish a 
clinical diagnosis of the currently claimed headache disorder 
and accordingly, any further discussion, such as whether 
headaches were incurred in or aggravated by service, or where 
the record contains nexus evidence is unnecessary. 

The post-service medical evidence reflects that the veteran's 
initial complaints of headaches were documented in 1995, more 
than 30 years after the veteran's discharge from service.  
The record documents complaints of headaches in March and 
July 1998, at which times these were associated with symptoms 
of the cervical spine.  In January 2001, the veteran was seen 
with complaints of pain in the neck with a 2-year history of 
chronic associated headaches.  Constant headaches which 
appeared to be related to cervical degenerative disc disease 
were also documented in March 2001.  At no time prior to the 
October 2001 fall was any clear clinical diagnosis of 
headaches made, although periodic complaints of headaches 
were recorded.

Following the October 2001 fall, and the immediate complaints 
of headaches which followed, the Board notes that a brain 
scan done on October 22, 2001, was negative.  

Essentially, the only current clinical assessment of 
headaches of record was made in September 2004, at which time 
the veteran reported that he had experienced headaches since 
age 18 and requested that Darvocet be re-prescribed for his 
headaches.  An assessment of chronic headaches was made at 
that time.  Thereafter, an entry dated in August 2005 shows 
that the veteran complained of headaches which he attributed 
to neck pain, and reported that he had symptoms of swelling 
in the left leg.  The assessments included edema of the left 
lower extremity, and did not include headaches.  

A VA neurology examination was conducted in June 2006 based 
on review of the claims folder and VA records, the primary 
purpose of which was to establish whether a current clinical 
diagnosis of headaches was warranted.  The examiner 
summarized the veteran's history of his discharge from 
service due to symptoms of dizziness and syncope which were 
assessed as a pre-existing emotional disorder.  The examiner 
noted that it was not until 1995, 33 years after service, 
that the veteran initially complained of headaches.  The 
examiner observed that despite complaints of headaches 
periodically made from 1998 to 2001, when the veteran fell, 
there was no mention of headaches on the veteran's current 
problem list.  The VA doctor concluded that the diagnosis of 
migraine headaches was not supported by any evidence in the 
claims folder.

The Board assigns the 2006 VA medical opinion great probative 
weight in that it was based on a review of his entire claims 
folder, including the service medical records, and is most 
contemporaneous.  Significantly, the Board notes that the VA 
medical opinion is consistent with the evidence of record, 
which is essentially entirely negative for a definitive 
diagnosis of headaches since the veteran's separation from 
service made based on clinical findings as opposed to solely 
the veteran's complaints of headaches.  While a clinical 
assessment of chronic headaches was made in 2004, it is clear 
that this assessment was based solely on a medical history as 
provided by the veteran, and was not based on any particular 
clinical findings made at that time.  The Board points out 
that evidence consisting of information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  The record contains no current 
clinical diagnosis of headaches or of any condition primarily 
manifested by headaches.  Accordingly, the service connection 
claim for headaches may be denied on this basis alone.

Even were the Board to presume that a current clinical 
diagnosis of headaches exists, the Board also finds it 
significant that there is no objective continuity of 
symptomatology of headaches after service which would tend to 
establish the claim.  As discussed above, the post-service 
evidence does not show any indication of headaches until 
1995, more than 30 years after the veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  Furthermore, the clinical evidence has 
repeatedly attributed the veteran's complaints of episodic 
headaches to non service-connected symptomatology of the 
cervical spine and never to service. 

The veteran has provided statements to the effect that he 
sustained headaches in service which were chronically 
problematic thereafter.  The veteran's initial statements to 
this effect were provided in 1980, more than 15 years after 
service.  Supporting medical evidence is required in the 
circumstances presented in this case. See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) (holding that there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  While the veteran 
maintains that he has a chronic headache disorder, the record 
does not establish that he possesses a recognized degree of 
medical knowledge; he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education, such as rendering a 
clinical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In summary, the Board notes that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In other words, the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a current 
disability. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, 
because the most probative evidence shows that the veteran 
does not currently have a clinical diagnosis of headaches; 
service connection for that disability is not warranted.  
Moreover, the records are entirely negative for medical 
evidence of a nexus between service and the currently claimed 
disorder, headaches.  As the evidence preponderates against 
the claim for service connection for headaches, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

        

B.  38 U.S.C.A. § 1151 

Because the veteran's claim for benefits under 38 U.S.C.A. § 
1151 was filed after October 1, 1997, the current version of 
that statute and its implementing regulations are applicable.  
See VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31,263 
(1998).

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability or death were 
service-connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Under 
that provision, to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped. VA considers each involved body part 
or system separately.

38 C.F.R. § 3.361(c) provides that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability 
or death. Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

As set forth above, the veteran has claimed entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a fall which occurred at the Tomah, Wisconsin 
VAMC on October 22, 2001.  Specifically, he claims that as a 
result of taking Hytrin prescribed by VA to treat a prostate 
condition, he had a hypotensive episode which resulted in a 
fall, following which he developed dizziness, headaches and 
left leg numbness.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation under 38 U.S.C.A. § 1151 
for residuals of a fall caused by a hypotensive episode 
resulting from medication prescribed by VA.

In order to award compensation under 38 U.S.C.A. § 1151, the 
evidence must show that (1) the veteran has an additional 
disability which was caused by VA medical care; and (2) that 
the proximate cause of such disability was either (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, it must be shown that (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's informed consent.

In this case, the medical evidence of record establishes that 
the veteran did have a hypotensive reaction that resulted in 
a fall on October 22, 2001.  The evidence at least suggests, 
if not firmly establishing, that it was likely that the 
veteran's fall was due to or aggravated by taking Hytrin 
prescribed by VA to treat a prostate condition.  The veteran 
claims that chronic residuals including dizziness, headaches 
and left leg numbness occurred as a result of the fall and 
hypotensive episode attributable to taking Hytrin.  

Initially, having reviewed the medical records, the Board 
observes that symptoms of dizziness, headaches and left leg 
numbness were reported by the veteran in late October 2001 
days after the fall occurred.  The Board notes that clinical 
records establish that Hytrin was started on June 19, 2001, 
and was discontinued after the veteran's fall on October 22, 
2001.  Accordingly, this medication was only prescribed and 
used for a very limited time.  

As to all of the veteran's claimed disorders, headaches, 
dizziness and left leg numbness, there is no indication that 
the symptoms, which were complained of by the veteran shortly 
after the fall, represent chronic, currently diagnosed 
disorders, attributable to the fall/taking prescribed Hytrin; 
particularly inasmuch as Hytrin was discontinued almost 
immediately after the fall.  There is no diagnosis of 
headaches or a condition primarily manifested by dizziness.  
With respect to headaches, when evaluated by VA in June 2006, 
the examiner explained that there was no indication that a 
diagnosis of migraine headaches was supported by the clinical 
evidence and concluded that there was no current clinical 
evidence of a headache disorder.  Medical records dated 
subsequent to October 22, 2001, document headaches based 
solely on a history given by the veteran.  Moreover, episodic 
headaches which were complained of by the veteran in 2001 
prior to the October 2001 fall or to taking Hytrin starting 
in June 2001, were attributed to cervical degenerative disc 
disease.   

There is no currently diagnosed condition primarily 
manifested by dizziness.  A November 2001 record indicates 
that any post-concussive symptomatology attributable to the 
October 2001 fall had resolved and in August 2002, the 
veteran denied having any symptoms of dizziness.  When 
evaluated in 2006 by VA, a doctor explained that with respect 
to the veteran's complaints of dizziness made after Hytrin 
was discontinued, any current dizziness was unrelated to 
Hytrin or to the fall, as hypotension and dizziness 
associated with Hytrin resolves within 1 to 2 days of 
discontinuing Hytrin and there was no other evidence of 
record which suggested that chronic dizziness was related to 
the fall.  

In addition, several left leg disorders were diagnosed even 
prior to the fall and starting on Hytrin, including left leg 
cellulitis and lymphadenitis (infection) and the veteran 
complained of numbness of the toes of the left foot which was 
described as possibly due to compression of the nerves due to 
lace up ankle boots, but could also be due to sciatica or 
lumbar radiculopathy.  Complaints of left leg numbness made 
in 2001 shortly after the fall, were assessed as mild 
polyneuropathy as shown on EMG, presumed to be alcohol 
related.  Other post-fall diagnoses of the left leg included 
mild or moderate osteoarthritis in multiple joints, 
peripheral neuropathy and thrombosis of the left leg veins; 
none of these conditions were etiologically related to the 
October 2001 fall or the veteran's brief period of taking 
Hytrin.  

Essentially, the evidence fails to establish that the 
disorders claimed by the veteran, headaches, dizziness and 
left leg numbness represent chronic disabilities attributable 
to the October 2001 fall and the taking of prescribed Hytrin.  

Significantly, the medical evidence of record also 
establishes that the veteran's claimed disorders did not 
result from carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the treatment or an event not reasonably 
foreseeable.  In this regard the primary inquiry is whether 
there is any indication that VA medical personnel's decision 
to prescribe Hytrin for the veteran was carelessness, 
negligent or demonstrative of lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or 
resulted in an event which was not reasonable foreseeable.    

With regard to the foresee ability element, the record 
contains a VA medical opinion which is squarely on point.  A 
VA doctor explained that a syncopal episode was a reasonably 
foreseeable event of taking Hytrin, and commented that 
usually there are complaints of dizziness prior to the actual 
syncopal episode.  The doctor observed that the notes from 
the VAMC in Tomah clearly documented that the prescribing 
physician weighed the risks and benefits of treating the 
veteran's blood pressure and elected to continue treatment 
with Hytrin and observe the veteran's blood pressure, only 
discontinuing treatment if symptoms developed.  Accordingly, 
reasonable forseeability is established and there is no 
competent contrary opinion or evidence of record.  

Finally, the record also contains an opinion addressing the 
standard or care used.  In July 2006, a VA examiner, 
following review of the pertinent medical evidence, explained 
that generally, the initial treatment choices for blood 
pressure symptoms were alpha blockers such as Terazocin or 
Prazocin, and noted that the most frequent side effect of 
this treatment was orthostatic hypotension.  It was noted 
that dose of the medication was reduced or stopped in the 
case of symptomatic hypotension, evidenced by symptoms of 
orthostatic dizziness or syncope.  It was noted that VA 
records revealed that blood pressure dropped to lower than 
usual in June 2001, and at that time, medications were 
switched from Prazocin to Terazocin, indicating that blood 
pressure and symptoms would be monitored.  The VA doctor 
opined that this was perfectly acceptable medical care, 
without indications of negligence or error.  

The Board assigns great probative value and weight to the VA 
medical opinions which have been offered for the record (June 
and July 2006) and points out that no contrary medical 
opinions have been presented for the record.  These opinions 
are well informed, having included an accurate summary of the 
veteran's pertinent medical history, conclusive and were 
well-explained.  The opinions were based on an examination of 
the veteran's claims folder and the examiner provided 
references to the medical evidence of record and appropriate 
medical principles.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board finds it significant that there is no 
other medical evidence of record which contradicts the VA 
opinions or otherwise indicates that the veteran's fall in 
October 2001, attributed to taking medication prescribed by 
VA was caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the treatment or was an event not 
reasonably foreseeable.

Accordingly, the Board finds that the criteria for 
entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of a fall and concussion, claimed as 
dizziness, headaches and numbness of the left leg, which 
occurred in October 2001 at the VAMC in Tomah, Wisconsin, due 
to a hypotensive episode following taking Hytrin, have not 
been met.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for headaches is denied.

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for residuals of a fall and concussion, claimed as dizziness, 
headaches and numbness of the left leg, which occurred in 
October 2001 at a VAMC due to medical treatment, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


